


    
Execution Version


AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of December 30, 2016 (the “Amendment Effective Date”) relating to the
Amended and Restated Credit Agreement dated as of March 28, 2013 (as amended
prior to the date hereof, the “Credit Agreement”) among MoneyGram International,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto and Bank of America, N.A., a national banking association, as LC
Issuer, as the Swing Line Lender, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent.
WHEREAS, the Administrative Agent and the Borrower have agreed that there is an
inconsistency of a technical nature in the provision of the Credit Agreement and
that the Administrative Agent and the Borrower are authorized to amend such
provision without any further action or consent of any other party to any Loan
Documents, as provided in Section 8.04 of the Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.
SECTION 2.Amendment. The definition of “Revolving Credit Maturity Date” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read in
full as follows:
“Revolving Credit Maturity Date” means (i) with respect to the Revolving Loans
and Revolving Credit Commitment of any Extending Lender, September 28, 2019, or,
if such day is not a Business Day, the next preceding Business Day (the
“Extended Revolving Credit Maturity Date”) and (ii) with respect to the
Revolving Loans and Revolving Credit Commitments of any Non-Extending Lender,
March 28, 2018, or, if such day is not a Business Day, the next preceding
Business Day (the “Initial Revolving Credit Maturity Date”).
SECTION 3.Effectiveness. This Amendment shall become effective when each of the
following conditions has been satisfied or waived:
(i)the Administrative Agent shall have received this Amendment, executed and
delivered by the Administrative Agent and the Borrower, as required under
Section 8.04 of the Credit Agreement to approve the Amendment;
(ii)the Required Lenders (as defined in the Credit Agreement) shall have not
objected to this Amendment in writing within ten Business Days following the
notice thereof.
SECTION 4.Representations and Warranties. The Borrower represents and warrant
that as of the date hereof:
(a)Each of the representations and warranties contained in Article 5 of the
Credit Agreement is true and correct as of the date hereof in all material
respects except to the extent any such



--------------------------------------------------------------------------------





representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date;
(b)Each of the Loan Parties has the power and authority and legal right to
execute and deliver this Amendment and to perform its obligations under the Loan
Documents to which it is a party (in each case in this Section 4, as amended by
this Amendment). The execution and delivery by each of the Loan Parties of this
Amendment and the performance of its obligations under the Loan Documents to
which it is a party have been duly authorized by proper corporate or other
organizational proceedings, and the Loan Documents to which each such Loan Party
is a party constitute legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles; and
(c)Neither the execution and delivery by any Loan Party of this Amendment, nor
the consummation of the transactions contemplated by the Loan Documents, nor
compliance with the provisions thereof will violate (x) any applicable law,
rule, regulation, ruling, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or any Property of such
Person or (y) the Borrower’s or any Material Domestic Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by laws, or operating or other
management agreement, or substantially equivalent governing document, as the
case may be, or (z) the provisions of any note, bond, mortgage, deed of trust,
license, lease indenture, instrument, agreement or other obligation (each a
“Contract”) to which the Borrower or any Subsidiary is a party or is subject, or
by which it, or its Property, is bound, or conflict with, result in a breach of
any provision thereof or constitute a default thereunder (or result in an event
which, with notice or lapse of time or both, would constitute a default
thereunder), or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration of, or (except
for the Liens created by the Loan Documents and Permitted Liens) result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries pursuant to the terms of any such note,
bond, mortgage, deed of trust, license, lease indenture, instrument, agreement
or other obligation, except with respect to clauses (x) or (z), to the extent,
individually or in the aggregate, that such violation, conflict, breach, default
or creation or imposition of any lien could not reasonably be expected to result
in a Material Adverse Effect. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Material Domestic Subsidiaries, is required to be
obtained by the Borrower or any of its Material Domestic Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Amendment, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
SECTION 5.Effect of Amendment. By signing this Amendment, each Loan Party hereby
confirms that (i) the obligations of the Credit Parties under the Credit
Agreement as modified hereby and the other Loan Documents are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Guaranty, the Collateral Documents and the other Loan Documents and (ii)
notwithstanding the effectiveness of the terms hereof, the Guaranty, the
Collateral Documents and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.
Each Loan Party ratifies and confirms that all Liens granted, conveyed, or
assigned to the Collateral Agent by such Person pursuant to each Loan Document
to which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Obligations
as increased hereby.


2

--------------------------------------------------------------------------------





SECTION 6.Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
SECTION 7.Miscellaneous. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. The Borrower
shall pay all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the negotiation, preparation
and execution of this Amendment and the transactions contemplated hereby
(including reasonable fees and expenses of Davis Polk & Wardwell LLP). The
provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein.


[The remainder of this page is intentionally left blank.]






3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




MONEYGRAM INTERNATIONAL, INC.


By:    /s/ Lawrence Angelilli                
Name: Lawrence Angelilli
Title:     Chief Financial Officer




MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
MONEYGRAM PAYMENT SYSTEMS, INC.
MONEYGRAM OF NEW YORK LLC


By:    /s/ Lawrence Angelilli                
Name: Lawrence Angelilli
Title: Chief Financial Officer






    


[Signature page to Amendment No. 3]



--------------------------------------------------------------------------------







                        
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/ Kevin L. Ahart
 
Name: Kevin L. Ahart
Title: Vice President


 





[Signature page to Amendment No. 3]

